IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-52,526-02


                    EX PARTE PAUL HOUSTON CAMERON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1995CR5164-W2 IN THE 379TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. HERVEY and RICHARDSON , JJ., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction. Cameron

v. State, 988 S.W.2d 835 (Tex. App.—San Antonio 1999).

        Applicant has filed a motion to remand his application to the trial court and a motion for

leave to file a second amended application. His motions are granted. Nothing in Article 11.07 of the

Code of Criminal Procedure precludes an applicant from filing an amended application in the trial

court while his application is pending before this Court. See Ex parte Saenz, 491 S.W.3d 819, 824
                                                                                                        2

(Tex. Crim. App. 2016) (“In general, when an applicant files amended or supplemental pleadings

raising additional claims before we have disposed of his pending application, we consider the merits

of his claims, so long as the pleadings comply with the rules and procedures in Article 11.07 and

Rule of Appellate Procedure 73.1, and so long as the claims are otherwise cognizable and ripe for

review.”). An amended application must, however, be filed in the county of conviction, not in this

Court. See TEX . CODE CRIM . PROC. art. 11.07, § 3(b) (“An application for writ of habeas corpus filed

after final conviction in a felony case, other than a case in which the death penalty is imposed, must

be filed with the clerk of the court in which the conviction being challenged was obtained. . . .”).

        If Applicant files an amended application, he shall file it in the county of conviction within

fifteen days of the date of this order, and the trial court shall make further findings of fact and

conclusions of law in response to his amended application. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent him at the hearing. TEX .

CODE CRIM . PROC. art. 26.04.

        If Applicant files an amended application within fifteen days of the date of this order, the trial

court shall make further findings of fact and conclusions of law. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s amended application.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: March 28, 2018
Do not publish